Motion to confirm report of oficial referee in disciplinary proceedings. Respondent was admitted to the practice of the law in November, 1937. He has been charged with the following: (1) Failing to prosecute a proceeding in behalf of a client and advising the client that it was proper to lend him $300 out of funds of an estate of which the client was administrator. The loan was made and has not been repaid. The official referee has found respondent guilty of the charge. (2) Forging another’s name to a check for $20 and receiving cash therefor from a third party. The official referee has found respondent guilty of forgery and petit larceny. (3) Collecting a judgment of $37.50 for a client about the latter part of October, 1939, and failing to account therefor until April 1, 1940, as his client was about to appear before the Grievance Committee of the Bar Association on a charge against him. The official referee has found that this payment was made by a cheek of the judgment debtor, dated March 20, 1940, given to respondent in exchange for his own check that he might pay his client. Respondent’s cheek was drawn on a bank in which respondent did not have an account. Respondent admits that he is guilty as charged. The learned official referee in his report recommends that respondent be disbarred. The report is confirmed and it is ordered accordingly. The respondent is disbarred and his name ordered to be struck from the roll of attorneys. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.